                                    Case 2:19-cv-00707-PMW Document 1 Filed 09/27/19 Page 1 of 1

JS 44 (Rev. 08/!S)
                                                                                    CIVIL COVER SHEET
·111e JS 44 civil cover shc~t and the ipfqrmation contuincd herein .neith~r replace nor supplement the fil_ing and service of JJ!eadings or other papers .as required by law, _except as
provided by local rules of court. This fom1, approved by the Jud1crnl Conference of the \Jmtcd Slates 111 September 1974, 1s required for the use of the Clerk of Court lor the
purpose of initiating the civil docket sheet. (.)'/if! INSTIWCTJONS ON NFXTl'A(]fi OF Tfl/S PYJRM.)
I. (a) PLAINTIFFS                                                                                                   DEFENDANTS
 ETHAN SILVERMAN, Individually and On Behalf of All Others Similarly                                               MYRIAD GENETICS. INC .. MARK C. CAPONE, and R. BRYAN
 Situated                                                            ·                                             RIGGSBEE
   (b) County of Residence of'First Listed Plaintiff    NY                                                          County of Residence of First Listed Defendant
                                    (liXC/:l'TIN US 1'1.AIN71FFCASHS)                                                                               (IN f l.S. l'/AlNTlf"F CtlSHS ON/. Y)
                                                                                                                    NOTE:      IN LAND CONDEMNATION CASHS, USE THE LOCATION OF
                                                                                                                               THE TRACT OF LAND INVOLVED.

       (c) Attorneys (Firm Name, Addr11ss, mu/ te/eplmne Number)                                                     Attonwys (if Known)

 HARPER LAW, PLC, P.O. BOX 581468, SALT LAKE CITY, UT 84058


11. BASIS OJ? JURISDICTION (Piaccan "X"t11011elia.r011ty;                                              HI. CITIZENSHIP OF PRINCIPAL PARTIESf1 1/an1a11 "X"1no11ello.r.fnrP1a11111U
                                                                                                                (1?<11' Dlwrm.v Casa,, On(y)                                             and One /lox ji!I' /Jeje11da111)
c:1 I     U.S. Government                111 3 Federal Question                                                                             l'TF       ORF                                                   PTF       l>t:F
             Plaintiff                             (U.S. Government Not a /'orly)                          Citizen of11tis State             LI I      Cl     I     Ineorpomt•'<l or Principal Pince         CJ 4      CJ 4
                                                                                                                                                                       of Busincs.> In 'l11is Slnte

C"1 2 !J.S. Govemmenl                    CJ 4 Diversity                                                    Citizen of Another State                                 tncorpomted and Principal Pince          CJ        CJ 5
          De fondant                            (/11{/foate Citizens/11{> 1>JP11rties 111 Item 111)                                                                    of Business In Another St11to

                                                                                                           Citizen or Subject of a                                  Foreign Nation                                     CJ 6
                                                                                                             Forei 11 C unt
IV, NA TURI~ OF SUIT (Place an "X" In One JJox Un/y)                                                                                                    Click here for: Nature of Suit Code Descri tions.

0      110 lnslminve                        PF.RSONAL INJURY                     PERSONAi. iNJURY          Cl 625 l>mg Rclutod Scizur<}          CJ 422 Appeal 2s use 158               l'.1 375 False Claims Act
CJ     120 Marine                       Cl 310 Airplat1e                     Cl 365 Personal Injury •              of Property 21 \JSC 881       CJ 423 Withdmwal                       l'.1 376 Qui Tam PI USC
Cl     130 Miller Act                   Cl 3 l $ Airphme Product                     Product Liahi!ity     CJ 690 Other                                     28\JSC 157                           3729{<1))
Cl     140 Ncgotinbie Inslmment                  Liability                   CJ 367 Henlth Care/                                                                                        CJ 400 State Reapportionment
CJ     1.50 Recoveiy of Overpayment     Cl '.\20 1\ssnult. Libel &                   Phannaceutical                                                                                     0 410 Antitrnst
            & Enforcement of Judgment            Slander                             Persottnl Injury                                            Cl 820 \opyrights                      CJ 430 Banks and Btmking
CJ     IS I Medicare Act                C'.1330 Federal Employers'                   Product Liability                                           CJ 830 Patent                          CJ 450 Crnnmcrcc
CJ     152 Recovery of Defaulted                 Liability                   CJ JM Asbesws Pemmnl                                                CJ 835 Patent· Abhrcviated             0 460 Dcportalfon
                                                                                                                                                                                        0 470 Racketeer Influenced and

                                                                                                          •••••lmiB!li!r.llli
            Student Loans               CJ 340 Marine                                 lttjury Product                                                   New Drug Application
            (Excludes Vctcnms)          CJ 345 Marine Product                         Liability                                                  0 840 Trademark                                Corntpt Organi1.n1ions
CJ     153 Recovery ofOve!Jiayrncnl              t..inbilily                   PERSONAL PROPERTY                                                                                        0 480 Consunwr Crc.dit
            ofVe1ernn's Uenefits        CJ 350 Motor Vehicle                 Cl 370 Other Fraud            0 710 l'nir Lttbor Standards          CJ 861111A (13950)                     0 485 Telephone Consumer
CJ     160 Stockholders' Suits          CJ 355 Motor Vehicle                 0 371 Truth in Lending                i\ct                          CJ 862 Hinck Lung (923)                        Protection Act
:'.1   190 Other Contrnct                        Product Liahility           Cl .180 Other Personal        Ll 720 Labor1Mtmllgt1ment             CJ 863 DlWC/DIWW (405(g))              Cl 490 Cable/Sat TV
CJ     195 Contrnct Product Liability   CJ 360 Other Personal                        Property Dnn1age                Relnlions                   0  BM SSID Title XVI                   Cl 850 Soonrities/Commodiliosl
CJ     196 Frnnchi•o                ·            h\imy                       CJ 385 Prnperty Damage        CJ 740 Railway L1tbor Act             CJ 865 RSI (405(g)J                            Exchange
                                        CJ 362 Perso1111I lttjury •                  Product Liability     CJ 751 Family uud Medical                                                    CJ 890 Other Stmutory Actions
                                                 Medical Mal ractice                                                 Leave Act                                                          CJ 891 Agricult11ml Act.I
llllllllll!illlllllllll.iil!llmiUBBllEDlil:iiimilllll1m!lll1o                                                   790 Other Labor Litigation                                              CJ 89:l Environmental Matters
CJ 2 I0 Land Comlemnntion               0  440 Other Civil Rights               lfabeus Corpus:            l'.1 791 Employee Retirement          Cl 870 Toxe.~ (U.S. Plaintiff          CJ 895 Freedom ofln fonnation
CJ 220 Foreclosure                      CJ 441 Voting                        CJ 463 Alien Detainee                  Income Security Act                 or Defendant)                            Act
CJ     230 Rent Lease & Ejectmcnt       CJ 442 Employment                    Cl 510 Motionsto Vncnte                                             Cl 871 IRS-··Third Pmty                CJ 896 Arbitrnlion
CJ     240 Torts to Land                CJ 443 Housing/                             Sentence                                                             26 USC 7609                    CJ 899 Administrnliv-0 Procedure
Cl     245 Tort Product Liability               Accommodations               C"1 530 Oenerul                                                                                                    Act/Review or Appeal of
Cl     290 AIJ Other Real PropetW       CJ 44.5 Amer. w/Disabilities •       CJ .135 Death Petmlty                                                                                              Agenoy Decision
                                                Employment                       Other:                    CJ 462 N11rnrnlizil1ion Application                                          CJ 950 Constitutionality of
                                        CJ 446 Amer. w/Disabilities •        CJ 540 Mandanm~ & Other       CJ 46S Other lmmigmtion                                                              Stale St11tut1rn
                                                Other                        CJ 550 Civil Rights                  Actions
                                        CJ 448 Educ111io11                   CJ 555 Prison Condition
                                                                             CJ 560 Civil Dawinee ·
                                                                                     Conditions ef
                                                                                     Confinement
V, ORIGIN (/ 1/11re11n         "X"inOneBa.rOnly)
0 I Origmal                 '.'.I 2 Removed from               CJ 3         Remanded from             CJ 4 Reinstated or                                            0 6 Multidistrict               0 8 Multidistrict
          Proceeding                Stale Co111i                            Appellute Court                Reopened                                                     1.itigution •                   Litigation·
                                                                                                                                                                        Transfer                        Direct File

VI. CAUSE OF ACTION                                                      f cuuse:
                                                      ritlas violations based on wrongful acts and omissions In connection with Myrlad's securities
VU. RF;QUESTED IN                                 CHECK IF THIS IS A CLASS ACTION                             DEMAND$                                             CHECK YES only if demanded in complaint:
     COMPLAINT:                                   UNDER RULE 23, F.R.Cv.P.                                                                                        .JURY OlCMAND:       ).11{ Yes  CJ No
VIII. RELATE}) CASE(S)
                                                (Seo 111s1r11etio11s):
      IF ANY                                                                 JUDGE                                                                    DOCKET NUMBER
DATE
09/27/2019
                                                                               j°Q~":;~J;~~~~~~~;-~·~~;·~1~o/7·····~~.:1.-~;~~1--
         0 !"ICE lJSF. ONL '
                                                                                                                                             Case: 2:19-cv-00707
       RECEIPT Ii                   AMOUNT                                          APPL YING IFP
                                                                                                                                             Assigned To: Warner, Paul M.
                                                                                                                                             Assign. Date: 9/27/2019
                                                                                                                                             Description: Silverman v. Myriad
                                                                                                                                             Genetics et al
